





Exhibit 10.1


gpelogopnga16.jpg [gpelogopnga16.jpg]


PERFORMANCE SHARE AGREEMENT


THIS PERFORMANCE SHARE AGREEMENT (the “Award Agreement”) is entered into as of
March 1, 2018 (the “Grant Date”), by and between Great Plains Energy
Incorporated (the “Company”) and ____________ (the “Grantee”). All capitalized
terms in this Award Agreement that are not defined herein shall have the
meanings ascribed to such terms in the Company’s Amended Long-Term Incentive
Plan, effective as of May 3, 2016 (the “Plan”).


WHEREAS, the Grantee is employed by the Company or one of its subsidiaries in a
key capacity, and the Company desires to (i) encourage the Grantee to acquire a
proprietary and vested long-term interest in the growth and performance of the
Company, (ii) provide the Grantee with an incentive to enhance the value of the
Company for the benefit of its customers and shareholders, and (iii) encourage
the Grantee to remain in the employ of the Company as one of the key employees
upon whom the Company’s success depends; and


WHEREAS, the Company wishes to grant to Grantee, and Grantee wishes to accept,
an Award of Performance Shares as approved on February 13, 2018, pursuant to the
terms and conditions of the Plan and this Award Agreement.


NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:


1.
Performance Share Award. The Company hereby grants to the Grantee an Award of
_____ Performance Shares for the three-year period ending December 31, 2020 (the
“Award Period”). The Performance Shares may be earned based upon the Company’s
performance as set forth in Appendix A.



2.
Terms and Conditions. The Award of Performance Shares is subject to the
following terms and conditions:



a.
The Performance Shares shall be credited with a hypothetical cash credit equal
to the per share dividend paid on the Company’s common stock as of the date any
such dividend was paid during the entire Award Period, and not just the period
of time after the Grant Date. At the end of the Award Period and provided the
Performance Shares have not been forfeited in accordance with the terms of the
Plan, the Grantee shall be paid, in a lump sum cash payment, the aggregate
amount of such hypothetical dividend equivalents.

    
b.
No Company common stock will be delivered under this or any other outstanding
awards of performance shares until either (i) the Grantee (or the Grantee’s
successor) has paid to the Company the amount that must be withheld under
federal, state and local income and employment tax laws or (ii) the Grantee and
the Company have made satisfactory provision for the payment of such taxes.
Unless otherwise not permitted by the Compensation and Development Committee
(which may disallow share withholding at any time), the Company shall first
withhold such taxes (including any taxes due on the cash payment of dividend



1

--------------------------------------------------------------------------------




equivalents) from the shares otherwise eligible to be delivered under this
Award, if any. To the extent the withheld share portion of the Award, if any, is
insufficient to satisfy fully the Company's tax withholding obligation, all of
the Company's remaining tax withholding obligation will be satisfied through the
Company’s withholding of cash from the cash portion of any payment.


As an alternative to the Company retaining that number of shares (valued at
their Fair Market Value) necessary to satisfy the Company’s applicable tax
withholding obligations, the Grantee or the Grantee’s successor may elect to
make a cash payment to the Company in an amount equal to the Company’s
applicable tax withholding obligation. If the Grantee desires to satisfy his or
her remaining tax withholding liability through a cash payment to the Company,
the Grantee must make an election on the form provided by the Corporate
Secretary of the Company and return it to the designated person set forth on the
form no later than the date specified thereon (which shall in no event be more
than thirty (30) days from the Grant Date of the Award). Following satisfaction
of all tax withholding liabilities, the Company will release or deliver, as
applicable, the shares owed to the Grantee.


c.
The Company will, to the full extent permitted by law, have the discretion based
on the particular facts and circumstances to require that the Grantee reimburse
the Company for all or any portion of any awards if and to the extent the awards
reflected the achievement of financial results that were subsequently the
subject of a restatement, or the achievement of other objectives that were
subsequently found to be inaccurately measured, and a lower award would have
occurred based upon the restated financial results or inaccurately measured
objectives. The Company may, in its discretion, (i) seek repayment from the
Grantee; (ii) reduce the amount that would otherwise be payable to the Grantee
under current or future awards; (iii) withhold future equity grants or salary
increases; (iv) pursue other available legal remedies; or (v) any combination of
these actions. The Company may take such actions against any Grantee, whether or
not such Grantee engaged in any misconduct or was otherwise at fault with
respect to such restatement or inaccurate measurement. The Company will not,
however, seek reimbursement with respect to any awards paid more than three
years prior to such restatement or the discovery of inaccurate measurements, as
applicable.



d.
Except as otherwise specifically provided herein, the Award of Performance
Shares is subject to and governed by the applicable terms and conditions of the
Plan, which are incorporated herein by reference.



3.
Amendment. This Agreement may be amended only in the manner provided by the
Company evidencing both parties’ agreement to the amendment. This Agreement may
also be amended, without prior notice to Grantee and without Grantee’s consent
prior to any Change in Control by the Committee if the Committee in good faith
determines the amendment does not materially adversely affect any of Grantee’s
rights under this Agreement.



4.
Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof, and supersedes all prior
agreements or understandings between the parties relating thereto.



2

--------------------------------------------------------------------------------




GREAT PLAINS ENERGY INCORPORATED
 
 
 
By:__________________________________
By:____________________________________
 
       Grantee
 
 
 
 
 
Dated: March _____, 2018









3

--------------------------------------------------------------------------------




APPENDIX A


2018 - 2020 Performance Criteria


Objectives
Weighting
(Percent)
Threshold
(50%)
Target
(100%)
Stretch
(150%)
Superior
(200%)
Total Shareholder Return (TSR) versus EEI Index1
(Interpolation applicable)
100%
30th 
Percentile
50th
Percentile
70th
 Percentile
90th
 Percentile



















__________________________
1TSR is compared to an industry peer group of the Edison Electric Institute
(EEI) index of electric companies during the three-year measurement period. At
the end of the three-year measurement period, the Company will assess its total
shareholder return compared to the EEI index. Depending on the Company’s
percentile rank, the executive will receive a percentage of the performance
share grants. Interpolation will be used to determine payouts if percentile rank
of relative total shareholder return falls between the percentile ranks shown.


Cap on Negative TSR: If actual TSR performance is negative, payout would be
capped at Target (100%).




4